Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 10/28/2020, are accepted and do not introduce new matter. 
Previous 112(b) rejections are overcome. 
Claims 1-15 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decea et al (U.S. 2014/0183228). 
claim 1, Decea teaches a container (1) for fluid, comprising: 
a container housing comprising a first portion (lower portion of 1) secured to a second portion (dome 3) at an integral rim (9); 
an actuator valve assembly (defined by 2, 7 and 6) including a button (6) that is selectively actuatable to dispense a product contained in the container housing (paragraph 0051), wherein the button includes an opening (16) configured to release the product in a direction transverse to a longitudinal axis of the container (outlet 16 dispenses the product in a direction transverse to the longitudinal axis of the container, as seen in Fig 3); 
an overcap (10) at least partially enclosing the button (as seen in Fig 3, overcap 10 encloses the button 6), the overcap comprising an orifice (shown below) aligned with the opening of the button to allow flow of the fluid and an aperture defined on top of the overcap for facilitating actuation of the button (as seen below, the overcap has an orifice that aligns with the opening 16 of the button, and an aperture atop the periphery of overcap 10 where button sits at), wherein the aperture has a width smaller than a cross-sectional dimension of the button (the cross-section of the button, taken from the tip of 16 to the back of 12 is larger than the top aperture of the overcap 10, as shown below), the overcap further comprising a projecting member (23, which projects into 24); and 
a fitting member (base 8, which secures to the container) including a shoulder portion (19) extending outwardly with respect to the integral rim (as seen in Figs 3-6, shoulder portion 19 extends outwardly from the fitting member and comes in contact with the integral rim)  wherein the fitting member encloses at least a circumferential portion of the integral rim (as seen in Figs 3-6) and is fixed thereto such that at a time prior to combination of the container 
Regarding claim 2, Decea teaches the container of claim 1, wherein the button and the overcap are rotatable about a central longitudinal axis of the container (button and cap rotate about the central longitudinal axis of the container, as seen in Fig 1 in order to go from on to off positions) and the overcap is at least one of secured to and integral with the button (as seen in Fig 3, the overcap and button are integral structures).  
Regarding claim 3, Decea teaches the container of claim 1, wherein the shoulder portion protrudes in a direction perpendicular to a central longitudinal axis of the container (as seen in Fig 4) and wherein the fitting member is at least one of secured (fitting member 8 is secured to the container through crimped section 9, as seen in Fig 3) to and integral with the housing of the container.  
Regarding claim 4, Decea teaches the container of claim 1, adapted to be coupled to a mounting apparatus (retaining means 215) included in a device housing (202) of a fluid dispensing device (200, as seen in Fig 7), the projecting member of the overcap being adapted to be disposed in a recess (24 is a recess that receives projecting member 23) in the device housing and the shoulder portion being adapted to be disposed on a shelf (defined by inside 
Regarding claim 5, Decea teaches the container of claim 4, wherein the aperture of the overcap is adapted to receive a plunger of an actuator (plunger 204, as seen in Fig 8).  
Regarding claim 6, Decea teaches the container of claim 4, wherein the orifice is oriented toward an emission end of the device housing when the projecting member is disposed in the recess (orifice is oriented toward an emission end when projecting member 23 is disposed in recess 24, as seen in Figs 3 and 8).  
Regarding claim 8, Decea teaches the container of claim 1, wherein the shoulder portion is adapted to engage a shelf of a fitting receiver (shelf defined by inside volume of fitting receiver 215 and 206, which houses container and overcap, which includes shoulder portion, when the container and overcap are coupled with the fluid dispensing device, as seen in Fig 8).  
Regarding claim 9, Decea teaches the container of claim 8, wherein the projecting member is adapted to be received in a recess (24).  
Regarding claim 10, Decea teaches the container of claim 1 in fluid communication with a device housing (202) operable to discharge the fluid from the container (as seen in fig 8).  
Regarding claim 11, Decea teaches the container of claim 10 wherein fluid in the container comprises a pressurized fluid (as disclosed in paragraph 0049).  

Regarding claim 12, Decea teaches a container (1) for fluid, comprising: 

pressurized fluid in the container housing (as disclosed in paragraph 0049)
an actuator button (6) atop the container housing wherein the actuator button includes a spray orifice (16) and the actuator button is operable to release fluid from the container housing through the spray orifice transverse to a longitudinal axis of the container (outlet 16 dispenses the product in a direction transverse to the longitudinal axis of the container, as seen in Fig 3); 
an overcap (10) at least partially enclosing the button (as seen in Fig 3, overcap 10 encloses the button 6), the overcap comprising an overcap orifice (shown below) aligned with the spray orifice of the actuator button and an aperture defined on top of the overcap for facilitating actuation of the button (as seen below, the overcap has an orifice that aligns with the opening 16 of the button, and an aperture atop the periphery of overcap 10 where button sits at), wherein the aperture has a width smaller than a cross-sectional dimension of the button (the cross-section of the button, taken from the tip of 16 to the back of 12 is larger than the top aperture of the overcap 10, as shown below), the overcap being one of secured to and integral with the actuator button such that the overcap is not rotatable with respect to the actuator button (as seen in Fig 3, the overcap and button are integral structures, therefore they are not rotatable with respect with one another); and 
a fitting member (base 8, which secures to the container) including a shoulder portion (19) extending outwardly with respect to the integral rim (as seen in Figs 3-6, shoulder portion 19 extends outwardly from the fitting member and comes in contact with the integral rim) 
Regarding claim 13, Decea teaches the container of claim 12, wherein the overcap is rotatable with respect to the fitting member (overcap 10 and fitting member 8 rotate with respect to one another, as seen in Fig 1 in order to go from on to off positions).  
Regarding claim 14, Decea teaches the container of claim 13, wherein the shoulder portion is adapted to engage a shelf of a fitting receiver (shelf defined by inside volume of fitting receiver 215 and 206, which houses container and overcap, which includes shoulder portion, when the container and overcap are coupled with the fluid dispensing device, as seen in Fig 8).    
Regarding claim 15, Decea teaches the container of claim 14, the overcap further comprising a projecting member (23, which projects into 24) adapted to be disposed in a recess (24, as seen in Fig 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Decea et al (U.S. 2014/0183228) in view of Clarke et al (U.S. 2005/0284958).
Regarding claim 7, Decea teaches the container of claim 1, in fluid communication with a nozzle (161) having a first inlet (15). However, they do not teach the container comprising an unpressurized fluid in fluid communication with the nozzle via the first inlet, the nozzle having a second inlet adapted to receive a pressurized fluid from a pump such that the pressurized fluid shears the unpressurized fluid.  
Clarke teaches a portable sprayer that comprises a container (80) comprising an unpressurized fluid in fluid communication with a nozzle via an inlet (92a), the nozzle adapted to receive a pressurized fluid from a pump (114) such that the pressurized fluid shears the unpressurized fluid (as disclosed in paragraph 0028).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Decea to incorporate the teachings of Clarke to provide a pump in order to make use of any liquid without the need to use a pressurized container all the time. Having a pump also allows for different flow rates (see abstract of Clarke).
Annotated Figure:

    PNG
    media_image1.png
    561
    663
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.
Applicant argues that Decea does not teach the aperture of the overcap having a smaller width than a cross-sectional dimension of the button. Upon further consideration, Examiner respectfully disagrees. Decea teaches the button 6, which includes spray orifice 16. As seen in Fig 3, the orifice 16, which is part of the button, extends past the cross-section of the aperture and into the orifice of the overcap. This is further illustrated in the annotated figure above. Thus, the button is considered to have a cross-sectional dimension bigger than the aperture, . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752